UNIS, J.,
dissenting.
The issue in this action for injunctive relief is whether plaintiffs alleged facts in their complaint sufficient to establish that the McKenzie High School Fact-Finding Team (defendant) is a “public body” whose records may be subject to disclosure under the Oregon Inspection of Public Records Law (Public Records Law), ORS 192.410 to ORS 192.505. The majority holds that the facts alleged in plaintiffs’ complaint are insufficient to show that defendant is a “public body” within the meaning of ORS 192.410(3). I would hold to the contrary and, therefore, respectfully dissent.
Because plaintiffs’ complaint was dismissed by the trial court for failure to state a claim pursuant to ORCP 21 A(8), this court on review, in considering the sufficiency of plaintiffs’ complaint, must accept all well-pleaded allegations in the complaint as “true” and give plaintiffs the benefit of all favorable inferences that may be drawn from those facts. Stringer v. Car Data Systems, Inc., 314 Or 576, 584, 841 P2d 1183 (1992), recon den 315 Or 308, 844 P2d 905 (1993) (Unis, J., dissenting).
Plaintiffs’ complaint alleges that on December 18, 1991, the School Board of the McKenzie School District (the District) asked the Confederation of Oregon School Administrators (COSA), a private, non-profit organization, to appoint a fact-finding team to investigate alleged problems at McKenzie High School. That fact-finding team is defendant. Three individuals were appointed as its members: a retired Salem-Keizer School District deputy superintendent and director of personnel services, a retired Central School District middle school principal, and a Greater Albany School District high school principal on leave.
Plaintiffs’ complaint alleges that the District ‘ ‘commissioned [djefendant to investigate concerns regarding McKenzie High School.” (Emphasis added.) To carry out that commission, the school board for the District charged defendant to *468“submit a report to the McKenzie School District which will-.
“1. Determine whether McKenzie High School encourages in its students the development of respect for the individual differences of other students.
“2. Determine if ORS 339.420 has been appropriately administered. ORS 339.420 provides, ‘[Child excused to receive] religious instruction. Upon application of the parent or guardian of the child, or, if the child has attained the age of majority, upon application of the child, a child attending the public school may be excused from school for periods not exceeding * * * five hours in any week for secondary pupils to attend weekday schools giving instruction in religion.’
“3. Determine whether discipline guidelines, relating to denial of class time, are appropriate and, if so, whether those guidelines have been administered appropriately.
“4. Determine whether the complaint process is easily accessible and fairly administered.
“5. Determine whether the District employment practices are fair and equitable and whether they are administered without regard to religion.
“6. Make any recommendations it deems appropriate. ’ ’ (Emphasis added; ellipsis in original.)
According to plaintiffs’ complaint, the procedures to be used by defendant to carry out its commissioned task included “reviewing a number of documents including the McKenzie School District Policies and the McKenzie Senior High Parent Student Handbook,” “reviewing letters and petitions which [had] recently been submitted to the District,” and “developing] a list of individuals” to be invited to talk with defendant. Concerned individuals “who [had] not been invited by [defendant] for interview [could] request an interview by calling the District office. ’ ’ Defendant also was to “at least make a further progress report at the February 19 Board meeting.”1
Whether the records generated and maintained by defendant relating to the performance of its commissioned task are “public records” subject to the Public Records Law depends on the scope of that law. The Public Records Law *469provides that ‘ ‘ [e]very person has a right to inspect any public record of a public body in this state, except as otherwise expressly provided by ORS 192.501 to 192.505.” ORS 192.420. In order to be subject to inspection, therefore, a recordmustbe (1) a public record (2) ofa “public body” that is (3) not subject to an express exemption to the Public Records Law.
ORS 192.410(4) defines “public record”:
“ ‘Public record’ includes any writing containing information relating to the conduct of the public’s business, including but not limited to court records, mortgages, and deed records, prepared, owned, used or retained by a public body regardless of physical form or characteristics.” (Emphasis added.)
Thus, to be a “public record” subject to disclosure, a writing (1) must contain information relating to the conduct of the public's business and (2) must be prepared, owned, used, or retained by a “public body.” To determine whether a document is a public record and therefore subject to possible disclosure, it is essential to determine whether the entity that prepared, owned, used, or retained the record is a “public body.”
ORS 192.410(3) provides:
“ ‘Public body’ includes every state officer, agency, department, division, bureau, board and commission; every county and city governing body, school district, special district, municipal corporation, and any board, department, commission, council, or agency thereof-, and any other public agency of this state.” (Emphasis added.)
In interpreting a statute, this court seeks to discern the intent of the legislature. ORS 174.020. The first step of that process is to examine the text and the context of the provision itself and other related statutes. PGE v. Bureau of Labor and Industries, 317 Or 606, 610-11, 859 P2d 1143 (1993).
The method that the legislature chose to define entities within the government or performing governmental functions that must comply with the requirements of the Public Records Law was to expressly enumerate the types of entities covered. The legislature has identified three different categories of entities in the definition of * ‘public body” in ORS *470192.410(3). The first category includes state officers, agencies, departments, divisions, bureaus, boards, and commissions. Nothing in plaintiffs’ complaint suggests that defendant is in the first category of entities in the definition of “public body” in ORS 192.410(3).
The second category includes local governments, specifically “every county and city governing body, school district, special district [or] municipal corporation.” ORS 192.410(3). The second category — local governmental bodies — also covers subdivisions or subordinate entities of the local governments, which include any board, department, commission, council, or agency of the local government. The third category is a catch-all category covering any other public agency of the state.2
The majority correctly concludes that “the school board is itself an accountable public body whose records are subject to the * * * Public Records Law[.]” 319 Or at 465. To determine whether defendant is in the second or third category of “public body,” it is necessary to consider the facts as alleged in plaintiffs’ complaint and all favorable inferences drawn from those allegations. The majority acknowledges that under that standard the facts alleged by plaintiffs are sufficient to show that: (1) “defendant was created at the behest of the school board,” 319 Or at 466; (2) “the school board was ultimately responsible for defendant’s existence,” id. at 464; (3) “[t]he function to be performed by defendant * * * was related to the operation of [a public] school,” id.; (4) ‘ ‘the operation of a public school is a function traditionally associated with government,” id.; and (5) “[t]he investigatory function to be performed by defendant was * * * related to the statutory duties of the school board,” id.
The majority errs, however, in failing to acknowledge that the complaint specifically alleges that the “School Board * * * commissioned [defendant to investigate concerns regarding McKenzie High School.” (Emphasis added.) The verb “commissioned” means “to endow with effective right or power [;] authorize, empower [;] to appoint to a certain *471task, mission, function, or duty.” Webster’s New International Dictionary 457 (3d ed 1993). See also Black’s Law Dictionary 272 (6th ed 1990) (defining “commission” as “[a] warrant or authority * * * issuing from the government, or one of its departments, * * * empowering a person or persons named to do certain acts, or to exercise the authority of an office[;] [t]he authority or instructions under which one person transacts business or negotiates for another”). Thus, plaintiffs’ complaint can be read to establish that defendant was acting for and on behalf of the District.
The majority also errs in stating that “the complaint fails to show that defendant was given any decision-making authority, other than that authority which defendant exercised over the conduct of the investigation.” 319 Or at 466. It is true that defendant was directed to “[m]ake any recommendations [to the school board] it deems appropriate.” What the majority fails to recognize is that in carrying out its commissioned task, plaintiffs’ complaint alleges that defendant was “charge[d]” by the school board to make five specified determinations. To “determine” is “to settle a question or controversy about; * * * to settle or decide by choice of alternatives or possibilities.” Webster’s New International Dictionary 616 (3d ed 1993). The majority’s conclusion that “[u]nder the facts alleged by plaintiffs, defendant was authorized to conduct an investigation and make recommendations — nothing more[,]” 319 Or at 465, is, therefore, wrong. Stated differently, under the facts alleged by plaintiffs, defendant is not, as the majority states, a subordinate entity with a purely advisory function. Defendant was authorized to make recommendations, but those recommendations were to be based on the decisions that it was “charged” to make for and on behalf of the District.
Moreover, in performing its commissioned task for and on behalf of the District, defendant used the resources of the District. Specifically, concerned individuals who were not invited by defendant for interviews could request an interview “by calling the District office.”
The functions performed by defendant for and on behalf of the District are at the core of the school board’s responsibility. Those functions are governmental in nature because local school boards are politically accountable public *472bodies that are authorized by statute to conduct the business of the school district. ORS 332.072. That business is the public’s business. The District’s statutory authority includes the responsibility for administering local high schools. ORS 332.105(1)(b).3
A fair reading of plaintiffs’ complaint and the favorable inferences that may be drawn from the allegations therein establish: (1) defendant was created at the behest of the District, a politically accountable public body, which ultimately was responsible for defendant’s existence; (2) defendant was authorized and empowered to act for and on behalf of the District to perform a function traditionally associated with government, i.e., a function related to the operation of a public school; (3) the function to be performed by defendant related to the conduct of the public’s business; (4) defendant used the resources of the District in carrying out its commission; (5) the function to be performed by defendant was related to the statutory duties of the District; (6) defendant was vested with decision-making authority concerning the facts that defendant uncovered in its investigation, e.g., “to determine if ORS 339.420 has been appropriately administered”; and (7) defendant’s decisions were to be the basis of its recommendations to the District.
The second category of entities in the definition of “public body” in ORS 192.410(3) includes a “school district * * * and any board, department, commission, council, or agency thereof.” That category “includes * * * any” of the specified entities. ORS 192.410(3) (emphasis added). The language of the statute is designed to create an inclusive definition. See State ex rel Frohnmayer v. Oregon State Bar, 307 Or 304, 308, 767 P2d 893 (1989) (interpreting similar language of former ORS 192.410(2) to be inclusive rather than exclusive). We need not decide, therefore, whether defendant is technically a commission, board, council, department, or agency of the school board. We do need to decide, however, when a particular entity (here, the District), is itself *473subject to the Public Records Law, whether an entity (here, defendant) that is subordinate to that entity (the District) must also comply with the requirements of the Public Records Law. In this case, the answer to that question depends on the type of subordinate entities intended by the legislature to be considered a “public body” under the second category of ORS 192.410(3).
The terms “commission,” “board,” “council,” “department,” and “agency” are not defined in ORS 192.410 or in any other provision of the Public Records Law. In interpreting undefined terms in a statute, this court typically gives words of common usage their plain, natural, and ordinary meaning. Marcilionis v. Farmers Ins. Co., 318 Or 640, 645, 871 P2d 470 (1994). We therefore examine the meanings of the words chosen by the legislature in ORS 192.410(3). A “board” is “a number of persons appointed or elected to sit in council for the management or investigation of a public or private business, trust, or other organization or institution.” Webster’s New International Dictionary 243 (3d ed 1993). A “department” is “a discrete territorial or functional division or section of a larger organized or systemized whole” or “an administrative division or branch of a national or municipal government.” Id. at 604. A “commission” is “a group of persons directed to perform some duty or execute some trust” or “a government agency having administrative, legislative, or judicial powers.” Id. at 457. A “council” is “a somewhat permanent group elected or appointed to constitute an advisory body or a body with a degree of legislative power” or “an administrative body [such as] a local governing instrumentality (as of a town, borough, city, or county).” Id. at 518. An “agency” is “a person or thing through which power is exerted or an end is achieved” or “a department or other administrative unit of government.” Id. at 40.
When words are associated together in the text of a statute, the court reads them to explain and limit each other. Behnke-Walker v. Multnomah County, 173 Or 510, 518, 146 P2d 614 (1944). From the foregoing definitions, we can draw some conclusions about the type of entity that the legislature intended to be a “public body” under the second category of ORS 12.410(3). All of the terms indicate a relationship involving the delegation of duties or responsibilities. The mere fact *474that a private individual or group performs duties at the request of a public body does not subject that individual or group to the Public Records Law. The terms “commission,” “board,” “council,” “department,” and “agency” indicate that the entity serves a particular assigned function related to the conduct of the public’s business. It also is apparent that the function to be performed must be a governmental one because the delegating body (city, county, school district, etc.) must be a government entity.
From the foregoing, plaintiffs’ complaint can be read to establish that defendant is a subordinate entity of the District that is subject to the requirements of the Public Records Law.
Nevertheless, the text and context of ORS 192.410-(3) do not disclose a clear legislative intent as to whether a subordinate entity, like defendant, must comply with the Public Records Law. Therefore, the legislative history of the statute should be considered. PGE v. Bureau of Labor and Industries, supra, 317 Or at 611-12. I have examined the legislative history and find that it fails to shed light on the legislature’s intended meaning of “public body.”
I next consider other aids to statutory construction. PGE v. Bureau of Labor and Industries, supra, 317 Or at 612. One aid that this court finds useful is the principle that the court should attempt to discern what the legislature would have done if it had considered the specific issue. Westwood Homeowners Assn., Inc. v. Lane County, 318 Or 146, 158, 864 P2d 350 (1993), adhered to as modified 318 Or 327, 866 P2d 463 (1994). Another general aid to construction is the principle that the court should construe the statute consistently with the overall legislative purpose of the statute. Joachim v. Crater Lake Lodge, 276 Or 875, 879, 556 P2d 1334 (1976).
The Public Records Law reflects a strong legislative policy in favor of disclosure of public records. City of Portland v. Rice, 308 Or 118, 121-22, 775 P2d 1371 (1989). Any doubts in interpreting the Public Records Law should be resolved in favor of providing information to the public. The underlying policy of such access is that “there will be an opportunity to determine whether those who have been entrusted with the *475affairs of government are honestly, faithfully and competently performing their function as public servants.” MacEwan v. Holm, et al, 226 Or 27, 38, 359 P2d 413 (1961). See Jordan v. MVD, 308 Or 433, 438, 781 P2d 1203 (1989) (recognizing “the strong and enduring policy that public records and governmental activities be open to the public”).4
Reading the text and context of ORS 192.410(3) in the light of the legislative purpose of the Public Records Law, I conclude that the legislature intended (or would have intended if it had considered the issue) the term “public body” to include an entity, like defendant, which is subordinate to a politically accountable public body, like the District. To hold otherwise would be to allow a politically accountable public body to delegate its statutory duties relating to the conduct of the public’s business to a subordinate decision-making entity, like defendant, and thereby shield its records from public scrutiny, thus circumventing the strong legislative policy in favor of open government reflected by the Public Records Law.
For the foregoing reasons, I conclude that plaintiffs’ complaint alleges facts sufficient to establish that defendant *476is a “public body” under ORS 192.410(3). Therefore, plaintiffs should be given an opportunity to prove that defendant is a “public body” under ORS 192.410(3).
In summary, I conclude that the trial court erred in granting defendant’s motion to dismiss. I would affirm the decision of the Court of Appeals, reverse the judgment of the circuit court, and remand the case to the circuit court for further proceedings.
“[Plublic knowledge of the considerations upon which governmental action is based is essential to the democratic process. The people must be able to ‘go beyond and behind’ the decisions reached and be apprised of the ‘pros and cons’ involved if they are to make sound judgments on questions of policy and to select their representatives intelligently. ’’Note, Open Meeting Statutes: The Press Fights for the “Right to Know,” 75 Harv L Rev 1199, 1200-01 (1962) (footnotes omitted).
I respectfully dissent.
Van Hoomissen, J., joins in this dissenting opinion.

 The quoted “charge” and “procedures” appear in a “Progress Report” issued by defendant to the District school board. The report was appended to the complaint and incorporated by reference.


 The definition of ORS 192.410(5) has been read on a prior occasion to provide this three-category approach to “public body.” See State ex rel Frohnmayer v. Oregon State Bar, 307 Or 304, 312-13, 767 P2d 893 (1989) (Carson, J., dissenting) (recognizing categorization in ORS 192.410).


 ORS 332.105(1) provides in part:
“The general duties of district school boards are:
<<# * * * *
“(b) To perform such other duties as the wants of the district may from time to time demand.”


 ORS 192.001 expresses the polity underlying the Public Records Law. ORS 192.001 provides in part:
“(1) The Legislative Assembly finds that:
U* * * * *
“(b) The interest and concern of citizens in public records recognizes no jurisdictional boundaries, and extends to such records wherever they may be found in Oregon.”
ORS 192.001(2) states that the Public Records Law was enacted in part to “meet the needs of [Oregon] citizens, in so far as the records affect the administration of government, legal rights and responsibilities, and the accumulation of information of value for research purposes of all kinds * *
The Public Records Law serves many other purposes. It is designed to ensure accountability, an informed electorate, and the sovereignty of the people, by acknowledging the principle that public entities were created as instruments of government and should not have the power to decide what is good for the public to know. It makes the government responsive to the wishes of the public and thereby increases the quantum of information on which governmental decisions may be predicated; it promotes confidence in the governmental decision-making process by discouraging secrecy and the appearance of ineptness or corruption; it increases the flow of information so that the media is not forced to rely on biased ‘ ‘leaks, ” but can report events more accurately to absent members of the public; and it provides a basis on which voters may make better informed policy analyses and more intelligent selections of their representatives.